Citation Nr: 1550779	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-15 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Florida Hospital from September 11-14, 2013.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 2009 to October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in January 2014 by the VA Medical Center in Orlando, Florida of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System do not include any documents.    


FINDINGS OF FACT

1.  The Veteran received emergency treatment at Florida Hospital from September 11, 2013 to September 14, 2013.  

2.  At the time of treatment, the Veteran was not in receipt of service connection for any disability.  

3.  At the time of treatment, the Veteran was not enrolled in the VA health care system, and had not received VA medical services within the 24-month period preceding the treatment.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital, a non-VA medical facility, from September 11, 2013 to September 14, 2013.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. § 17.1002(d) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has a general obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The provisions of Chapter 17 of the 38 U.S.C. and  38 C.F.R Part 17 also have their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  Specifically, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."   When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Veteran has been informed of the bases of the denial of the claim, and he has been provided with a Statement of the Case (SOC) which outlines the laws and regulations used in evaluating his claim.  He was also sent correspondence dated in April 2014 that outlined VA's duties to assist under the VCAA, followed by readjudication of the appeal by the aforementioned SOC which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103 , 5103A.  Moreover, as will be explained below, there is no legal basis upon which the benefit may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of Veterans Claims Assistance Act of 2000 have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

It is also noted that in Beverly v. Nicholson, 19 Vet. App. 394, 403  -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  In this case, the Veteran has had ample opportunity to submit any evidence or information in support of his claim.

Analysis

There is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

Pursuant to 38 C.F.R. § 17.1002 , payment or reimbursement under 38 U.S.C.A. 
 § 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility. See 38 U.S.C.A. § 1703(a) ; Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

The evidence does not show nor does the Veteran contend that VA authorized his treatment at Florida Hospital.  In this case, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Florida Hospital from September 11-14, 2013.  The pertinent facts show that in September 2013 the Veteran was in a motor vehicle accident and injured his hand sustaining right fourth and fifth digit tendon injuries, a pulmonary contusion, and small pneumothorax.  He was admitted to Florida Hospital for treatment on September 11, 2013 and discharged on September 14, 2013.  He underwent extensor tendon repair of the right fourth and fifth digits, a nail bed repair of the right fourth digit, and irrigation and debridement of both fourth and fifth digits from traumatic lacerations.  

While VA records in November 2013 show that the Veteran attended a new patient orientation briefing, the Veteran did not receive any VA medical care within 24 months preceding his private medical treatment in September 2013.  The Veteran has not disputed this fact but contends that he was unable to enroll in VA medical care within 24 months prior to his September 2013 emergency treatment as he was separated from service in October 2012, which is less than on year from his dates of treatment.  See January 2014 notice of disagreement and April 2014 Form 9 Appeal.  Although the Board sympathizes with the Veteran's situation and recognizes that he received emergency treatment following a motor vehicle accident, the fact remains that he did not enroll in VA medical care at any time prior to his September 2013 accident after he was separated from service in October 2012 and does not meet the criteria pursuant to 38 C.F.R. § 17.1002(d).  As the Veteran does not meet one of the necessary criterion for payment or reimbursement under section 1725, i.e. 38 C.F.R. § 17.1002(d), it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h).  

The Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under 
§ 1725 when a Veteran was not enrolled in the VA health care system, and did not receive VA medical services within the 24-month period preceding the furnishing of any private emergency treatment.  There simply is no provision of law in which the Board may grant the Veteran the benefit sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

(The Order follows on the next page.)



ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital, a non-VA medical facility, from September 11-14, 2013, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


